RECEIVED In


._/$££//• //jZo/g^          MAR 16 2015
                         Texarkana, Texas , -         FILED IN
'/*   t* ~/Z- /Le.*   /Jsbra Autrey, Clerk       The Court of Appeals
                                                     Sixth District

                                                    MAR 1 6 2015

-TlXaahWc^fTZ 7Sso/
                 •/
                                                n Iexa:kaAna' Texaf ,
                                                Debra K. Autrey, Clerk